Citation Nr: 1612709	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  09-43 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for a right wrist fracture for the period prior to July 2, 2010, and in excess of 40 percent for a right wrist total replacement from December 1, 2015.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in Boston, Massachusetts.

This matter was previously remanded by the Board in June 2013 for further evidentiary development, to include a new VA examination.  

Subsequent to the June 2013 Remand, the Veteran received a right wrist total replacement.  In a December 2014 rating decision, the Veteran was assigned a temporary 100 percent evaluation for the period from October 14, 2014 to November 31, 2015.  A 40 percent evaluation was assigned thereafter.  Prior to the wrist replacement, the Veteran received temporary total evaluations for the periods between July 2, 2010 to October 31, 2010 and from February 10, 2012 to April 30, 2012, as reflected by the issues listed above.

The December 2014 rating decision also granted service connection for peripheral neuropathy of the right upper extremity associated with the Veteran's right wrist condition, with a 10 percent evaluation.  The Veteran has not appealed this decision and as a result the evaluation for such condition is not before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

The Veteran's most recent VA examination to determine the severity of his service-connected wrist condition was in November 2014.  This examination was approximately one month after the Veteran's total right wrist replacement and within the period of a temporary total evaluation awarded to the Veteran.  As the examination was provided in the immediate aftermath of the wrist replacement and the examiner indicated that the Veteran was still in a cast, the Board finds that a new examination is appropriate in order to determine the current severity of the Veteran's right wrist condition.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any other treatment that he is receiving and request that he forward any additional records to VA to associate with the claims file. 

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 
 
2. Schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the extent of the Veteran's right wrist disability. 

Necessary diagnostic tests, if any, should be conducted. The claims file must be available for review and the examiner should state that it has been reviewed.

The examiner should discuss in detail the severity of the Veteran's right wrist disability to include the severity and duration of any symptomatology associated with the Veteran's service connected right wrist disability.  This includes range of motion findings with discussion of the DeLuca factors and explain their effect on any additional functional limitation. 

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3. After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
4. After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




